Exhibit 10.19

SECOND AMENDMENT TO

DYNEGY INC.

SEVERANCE PAY PLAN

WHEREAS, Dynegy Inc., an Illinois corporation (“Dynegy Illinois”) and certain
subsidiaries and affiliated entities have heretofore established and maintained
the Dynegy Inc. Severance Pay Plan (the “Plan”);

WHEREAS, Dynegy Illinois has heretofore amended and restated the Plan, effective
February 1, 2005, and has subsequently amended such amended and restated Plan,
on behalf of itself and all of its subsidiaries and affiliated entities that
participate in the Plan;

WHEREAS, Dynegy Illinois has entered into that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006 (the “Merger Agreement”);

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly-formed Delaware
corporation, named “Dynegy Inc.” (“Dynegy Inc.”), and Dynegy Illinois will
thereafter be renamed “Dynegy Illinois Inc.”, as of the Effective Time specified
in the Merger Agreement (the “Effective Time”);

WHEREAS, in connection with the completion of such transactions, the Board of
Directors of Dynegy Illinois and Dynegy Inc. have approved the adoption,
assumption and sponsorship of the Plan by Dynegy Inc.;

WHEREAS, immediately after the Effective Time, Dynegy Illinois will withdraw as
the sponsor of the Plan and Dynegy Inc. will assume sponsorship of the Plan;

WHEREAS, Article VII of the Plan provides that Dynegy Illinois may amend the
Plan at any time;

NOW THEREFORE, the Plan is hereby amended as follows:

1. Section I of the Plan is hereby amended by replacing the first paragraph
thereof with the following three paragraphs, effective immediately after the
Effective Time:

“Dynegy Inc., an Illinois corporation (‘Dynegy Illinois’), and its participating
subsidiaries and affiliated entities originally established the Dynegy Inc.
Severance Pay Plan effective as of September 1, 1998, to provide severance
benefits for certain Eligible Employees whose employment is terminated
involuntarily by the Company under certain conditions. Dynegy Illinois amended
such plan in certain respects and restated it in the form of



--------------------------------------------------------------------------------

the Dynegy Inc. Severance Pay Plan (defined more completely below as the
‘Plan’), as amended and restated effective February 1, 2005 (the ‘Effective
Date’); provided, however, that such amendment and restatement of the Plan is
not intended to amend or otherwise modify any Supplemental Plan specifically
referring to the Plan that is effective as of the Effective Date and any such
Supplemental Plan shall remain effective in accordance with its terms on and
after the Effective Date.

Dynegy Illinois has entered into that certain Plan of Merger, Contribution and
Sale Agreement by and among Dynegy Illinois, LSP GEN Investors, L.P., LS Power
Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power Equity Partners,
L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and Dynegy Acquisition,
Inc., executed September 14, 2006 (the ‘Merger Agreement’). Pursuant to the
transactions contemplated in the Merger Agreement, Dynegy Illinois became a
wholly-owned subsidiary of a newly-formed Delaware corporation, named ‘Dynegy
Inc.’ (‘Dynegy Inc.’), and Dynegy Illinois was thereafter renamed ‘Dynegy
Illinois Inc.’, as of the Effective Time specified in the Merger Agreement (the
‘Effective Time’).

Effective immediately after the Effective Time, Dynegy Illinois withdrew as the
Sponsor of the Plan and Dynegy Inc. adopted and assumed the sponsorship of the
Plan. All references in the Plan to ‘Dynegy Inc.’ shall mean Dynegy Inc., a
Delaware corporation, as defined in Section XII. The term ‘Company,’ as more
completely defined in Section XII, shall include Dynegy Inc., and each of its
subsidiaries and affiliated entities that participate in the Plan. The
participating subsidiaries and affiliated entities are listed on Attachment A.”

2. The last sentence of Section VII of the Plan is hereby amended in its
entirety to provide as follows, effective immediately after the Effective Time:

“Any Plan amendment must be signed by the Executive Vice President,
Administration of Dynegy Inc., or the individual who, at the time in question,
is the highest ranking officer over administration in Dynegy Inc., to be
effective.”

3. Section XI of the Plan hereby amended in its entirety to provide as follows,
effective immediately after the Effective Time:

“The Plan is a welfare benefit plan providing benefits from the general assets
of the Company. Dynegy Inc. is the Plan Sponsor. The Plan Year is from January 1
to the following

 

2



--------------------------------------------------------------------------------

December 31 each year. The Plan Sponsor has assigned plan number 504 to the
Plan. The Employer identification number for Dynegy Inc. is 20-5653152.

 

  A. Plan Sponsor

Dynegy Inc.

1000 Louisiana Street, Suite 5800

Houston, Texas 77002

(713) 507-6400

 

  B. Plan Administrator

Dynegy Inc. Benefit Plans Committee

c/o Executive Vice President, Administration

Dynegy Inc.

1000 Louisiana Street, Suite 5800

Houston, Texas 77002

(713) 507-6400

 

  C. Agent for Legal Service of Process

Dynegy Inc. Benefit Plans Committee

c/o Executive Vice President, Administration

Dynegy Inc,

1000 Louisiana Street, Suite 5800

Houston, Texas 77002.”

4. Except as modified herein, the Plan shall remain in full force and effect.
This Second Amendment may be executed in multiple counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to the Plan to be
executed on the date indicated below, to be effective immediately after the
Effective Time.

 

DYNEGY ILLINOIS INC.

(formerly known as Dynegy Inc.),

an Illinois corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007

 

Approved and accepted:

DYNEGY INC.,

a Delaware corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007

 

4